Citation Nr: 1822216	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-38 320A		DATE
		

THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for gastroesophageal reflux disease (GERD)/acid reflux, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for entitlement to service connection for low back strain (claimed as lumbar condition), and if so, whether service connection is warranted.

3.  Entitlement to service connection for insomnia.

4.  Entitlement to service connection a heart condition, to include heart attack as a result of coronary blockage, to include as secondary to service-connected hypertension.

5.  Entitlement to service connection for a lung condition.

6.  Entitlement to a compensable rating for residuals of left clavicle fracture.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ORDER

The appeal of whether new and material evidence has been received to reopen a previously denied claim for service connection for GERD/acid reflux is dismissed.

The appeal of whether new and material evidence has been received to reopen a previously denied claim for service connection for low back strain is dismissed.

The appeal of service connection for insomnia is dismissed.


FINDING OF FACT

During the August 2017 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran testified that he wished to withdraw the appeals of service connection for GERD/acid reflux, low back strain, and insomnia.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of whether new and material evidence has been received to reopen a previously denied claim for service connection for GERD/acid reflux have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of the appeal of whether new and material evidence has been received to reopen a previously denied claim for service connection for low back strain have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).
  
3.  The criteria for withdrawal of the appeal of service connection for insomnia have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran served on active duty from February 1986 to March 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February and May 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The February 2014 decision continued a noncompensable (zero percent) rating for residuals of a left clavicle fracture and denied service connection for a lung condition, insomnia, and GERD.  The May 2014 decision found that new and material evidence had not been received to reopen a previously denied claim of entitlement to service connection for a low back strain and denied service connection for a heart condition.

The Board notes that the Veteran was denied service connection for gastritis (claimed as a gastrointestinal condition) in a July 2005 rating decision, and was denied service connection for a lumbar strain in a June 1998 rating decision.

In August 2017, the Veteran testified at a Board hearing before the undersigned at the RO, and a transcript of that hearing is of record.

In the Board hearing, the Veteran's representative asserted a claim of entitlement to a TDIU.  The representative also indicated in an April 2014 notice of disagreement that the Veteran requested entitlement to a TDIU.  Entitlement to a TDIU is an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In light of the U.S. Court of Appeals for Veterans Claims (Court) holding in Rice, as well as the evidence of record, the Board has amended the issues on appeal to include entitlement to total disability evaluation based on individual unemployability as reflected above.

The issues of service connection for heart and lung conditions, increased rating for residuals of left clavicle fracture, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
Dismissals of appeals

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran indicated in his August 2017 Board hearing that he wished to withdraw the claims for entitlement to service connection for GERD/acid reflux, insomnia, and low back strain.  The Veteran's representative was with him in the hearing, and the Veteran stated that he understand that nothing further was going to happen on the claims once he withdrew them.  In light of this, the Veteran has withdrawn these appeals; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these issues on appeal and they are dismissed.


REMAND

Review of the record indicates that a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

With regard to the claims for service connection for a lung condition, the Veteran testified in the Board hearing that he was granted Social Security Administration (SSA) disability benefits in 2000.  He asserted that the disability examiner asked him how long he had emphysema, which he assumes means that he had emphysema in 1993 when he separated from service, which was not disclosed to him.  

The claims file currently includes some documentation from the SSA, including a Notice of Decision, but does not include associated medical treatment records.  As discussed above, the Veteran contends, in part, that the SSA examiner found that he had emphysema.  In addition, the SSA records contained in the claims file indicate that the Veteran reported taking medication for high blood.  

When, as here, VA is put on notice of the existence of potentially relevant SSA records, VA must try and obtain these records before deciding the appeal as part of the duty to assist.  See 38 C.F.R. § 3.159(c)(2) and (3) (2014); see also Marciniak v. Brown, 10 Vet. App. 198, 204 (1997).  But see Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (clarifying that VA need only obtain relevant SSA records, which, under 38 U.S.C. § 5103A, are those relating to the injury for which the appellant is seeking benefits and have a reasonable possibility of helping to substantiate the claim).  As such, any outstanding SSA records should be obtained.  

With regard to the claim for an increased rating for residuals of a left clavicle fracture, the Veteran was most recently examined for this disability in August 2013, and there is evidence that the symptoms have potentially increased in severity since that time.  In the August 2013 VA examination, the Veteran had a full range of motion in the left shoulder (flexion to 180 degrees and abduction to 180 degrees), with no objective evidence of painful motion.  He also denied having flare-ups that impacted the function of the shoulder and/or arm.  In the August 2017 Board hearing, however, the Veteran indicated that he had a loss of motion, pain on movement, and flare-ups with use or overuse of the shoulder.  Thus, due to evidence of potentially worsening symptomatology, as well as the five years since the last examination, the Board finds a new VA examination is necessary.

With regard to the claim for entitlement to a TDIU, the AOJ has not developed or adjudicated the matter.  As such, the Board must remand for such action.  38 C.F.R. § 4.16; Rice v. Shinseki, 22 Vet. App. 447 (2009).  The severity of the Veteran's service-connected disabilities, his employment history, his education and training, and all other factors having a bearing on the matter must be developed and considered.  

Finally, on remand, updated VA treatment records should be obtained.


Accordingly, the case is REMANDED for the following action:

1.  Obtain from the VA healthcare system all outstanding relevant treatment records of the Veteran dated from June 2014 to present.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, a written statement to that effect should be incorporated into the record.

2.  Obtain from the Social Security Administration all records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.  The Veteran must be provided with the necessary authorizations for the release of any treatment records not currently on file.  The AOJ must then obtain these records and associate them with the claims folder.

If the records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran and his representative.

3.  Send the Veteran a VCAA notice for a TDIU and any related development (such as a VA Form 21-8940).

4.  Schedule the Veteran for a VA orthopedic examination to evaluate the severity of the service-connected residuals of left clavicle fracture.  The examiner is asked to review all relevant records and conduct a clinical evaluation.  Based on this review, the examiner is asked to provide an assessment of the current nature of the Veteran's left clavicle disability. 

Range of motion for the spine should be tested actively and passively, in weight-bearing and nonweight-bearing, and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following:  (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional loss, in degrees, if possible. 

If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

All other signs and symptoms of the Veteran's left clavicle residuals should be reported in detail.  The examiner should provide a complete rationale for all conclusions reached and should discuss those findings in relation to the pertinent evidence of record.  

5.  After completing the above, and any additional development deemed necessary, readjudicate the claims.  If any benefit sought on appeal remains denied, then a fully responsive supplemental statement of the case should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	N. Nelson, Associate Counsel

Copy mailed to:  Charles D. Romo, Attorney at Law



Department of Veterans Affairs


